811 S.W.2d 541 (1991)
WHITE BUDD VAN NESS PARTNERSHIP, Petitioner,
v.
MAJOR-GLADYS DRIVE JOINT VENTURE, Respondent.
No. D-0502.
Supreme Court of Texas.
March 20, 1991.
Rehearing Overruled April 17, 1991.

ORDER
On January 24, 1991, this Court overruled Petitioner's motion to permit a brief in excess of the page limit fixed by Rule 131(i) of the Texas Rules of Appellate Procedure. Petitioner then submitted a revised application; but because the application still did not comply with the Rules of Appellate Procedure, the Court ordered the application redrawn. Tex.R.App.P. 131(j). Petitioner has since submitted another redrawn application. Although the redrawn application technically achieves compliance with the fifty-page limit, it does so only through reduction of print size and diminution of margins, rendering the application difficult to read. This violates the spirit of Rule 131(f), if not the letter of the rule. Because Petitioners' redrawn application fails to conform to the requirements of Rule 131(i), Tex.R.App.P., we strike Petitioners' Application for Writ of Error and the same is dismissed.